         Case 1:21-cv-00354-KG-LF Document 1 Filed 04/16/21 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

THE NEW MEXICO ELKS ASSOCIATION,
FRATERNAL ORDER OF EAGLES, NEW MEXICO STATE AERIE,
NEW MEXICO LOYAL ORDER OF THE MOOSE,

                     Plaintiffs,
                                                   No.
v.

MICHELLE LUJAN GRISHAM,
Individually, Acting Under the Color of Law,
and TRACIE C. COLLINS,
Individually, Acting Under the Color of Law,

                     Defendants.
       VERIFIED COMPLAINT FOR CIVIL RIGHTS VIOLATIONS UNDER THE
     FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION AND
              REQUEST FOR TEMPORARY RESTRAINING ORDER

       COMES NOW, Plaintiffs, by and through undersigned counsel Western Agriculture,

Resource and Business Advocates, LLP (A. Blair Dunn, Esq. and Jared R. Vander Dussen, Esq.)

with their Complaint for Just Compensation.

                              PARTIES AND JURISDICTION

       1.     Plaintiff The New Mexico Elks Association is a domestic nonprofit organization

operating 22 lodges in the State of New Mexico.

       2.     Plaintiff the Fraternal Order of Eagles, New Mexico State Aerie, is a nonprofit

organization operating a several aeries throughout New Mexico.

       3.     Plaintiff the Loyal Order of the Moose International is a nonprofit organization

operating several lodges throughout New Mexico.

       4.     Michelle Lujan Grisham is the Governor of New Mexico.

       5.     Tracie C. Collins is the Secretary of the State of New Mexico Department of Health.

       6.     The Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 42 U.S.C. §

                                               1
         Case 1:21-cv-00354-KG-LF Document 1 Filed 04/16/21 Page 2 of 9




1983 because, Plaintiffs allege a current and imminent continuing violation of their rights under

the Constitution of the United States.

        7.      The Court may declare the legal rights and obligations of the parties in this action

pursuant to 28 U.S.C. § 2201 because this action presents an actual controversy within the Court’s

jurisdiction.

        8.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b). All Defendants

are residents of and/or perform their official duties in this district. In addition, all of the events

giving rise to the claims in this Complaint arose in this district.

                                   GENERAL ALLEGATIONS

        9.      At all times material to the allegations of this Complaint, Plaintiffs owned and

operated organizations in New Mexico that were subject to the public health orders of the

Department of Health and the Executive Orders of the Governor.

        10.     As a result of the Covid-19 pandemic, beginning in March 2020 and continuing to

the present, the State, acting through the Department of Health and through the Governor, enacted

a series of public health orders in response to the emergency public health crisis under the authority

of the Public Health Act (“PHA”), N. M. S. A. 1978, § 24-1-1 et seq., the Public Health Emergency

Response Act (“PHERA”), N. M. S. A. 1978, § 12-10A-1 et seq., and the All Hazards Emergency

Management Act (“AHEMA”), N. M. S. A. 1978, § 12-10-1 et seq. (See attached Exhibits 1-4).

        11.     Plaintiff The New Mexico Elks Association is a fraternal organization whose

mission is to inculcate the principles of Charity, Justice, Brotherly Love and Fidelity; to recognize

a belief in God; to promote the welfare and enhance the happiness of its Members; to quicken the

spirit of American patriotism; to cultivate good fellowship; to perpetuate itself as a fraternal

organization, and to provide for its government, the Benevolent and Protective Order of Elks of



                                                   2
         Case 1:21-cv-00354-KG-LF Document 1 Filed 04/16/21 Page 3 of 9




the United States of America will serve the people and communities through benevolent programs,

Demonstrating that Elks Care and Elks Share.

       12.     Plaintiff’s Fraternal Order of Eagles, New Mexico State Aerie is a non-profit

organization uniting fraternally in the spirit of liberty, truth, justice, and equality, to make human

life more desirable by lessening its ills and promoting peace, prosperity, gladness and hope.

       13.     The New Mexico Loyal Order of the Moose is a charitable, non-discriminatory,

non-profit corporation funded primarily by members of the Moose. The Moose is about celebrating

life together, serving those in need within our local community, supporting our children at

Mooseheart and standing by our senior members at Moosehaven.

       14.     As a result of the above referenced public health orders, Plaintiffs were required to

cease operations of their organizations beginning on March 23, 2020 (EX. 1). The order devastated

the Plaintiffs’ organizations.

       15.     As a result of the above referenced public health orders, the Plaintiffs were required

to close their doors beginning on March 24, 2020 by the public health order of March 23, 2020,

which completely prohibited the Plaintiffs’ organizations from operating, and the Plaintiffs’

organizations as yet remain unable to be reopened to continue their missions.

       16.     Pursuant to the public heath orders the Plaintiffs have not been able to operate their

organizations since the March 23, 2020 order. The order effectively devastated the operations of

the Plaintiffs, as the Plaintiffs were no longer able to open their doors to their members

organizations such as the Fraternal order of Eagles and Fraternal order of Elks were ordered closed

and unessential.

       17.     Moreover, as the pandemic has progressed and the stated emergency reason

(flattening the curve, building up health care capacity, not overwhelming the health care system



                                                  3
         Case 1:21-cv-00354-KG-LF Document 1 Filed 04/16/21 Page 4 of 9




with COVID-19 cases and preventing a high death toll from the disease) has either never

materialized or has been successfully abated months ago; yet Plaintiffs’ organizations have been

required to remain closed.

       18.     In the months that followed the shutdown on March 24, 2020, other organizations

that provide similar if not identical activities to Plaintiffs’ have been allowed to resume, such as

golf courses, country clubs, gyms, and restaurants. The disparate treatment of letting some

organizations open for activities such as country clubs, but not allowing fraternal organizations to

open such as Plaintiffs’ facilities has no basis in science and is arbitrary and capricious.

       19.     Plaintiffs could have and still can implement the same safety precautions, policies

and procedures that similar organizations were able to implement in order to resume organizational

operations. Plaintiffs have invested a tremendous amount of financial resources, time and effort

into all aspects of their organizations, including, but not limited to, the purchase or lease of

equipment, inventory and physical organization facilities; advertising; training and hiring of

employees; and, customer development, employee development, as well as other expenses such as

mortgage payments and property taxes.

       20.     Defendants’ Orders have so deprived Plaintiffs of the economic benefits and use of

their property that the resulting financial impact will adversely impact these Plaintiffs’

organizations for an indefinite period and, unless immediately rescinded, threaten the future

viability and sustainability of the organizations. There is no reasonable or substantial basis between

Defendants’ Orders permitting one organization to provide certain services while prohibiting

similar organizations from operating based upon an arbitrary classification when both types of

organizations are capable of implementing the same safety precautions, policies and procedures.

       21.     Defendant’s orders have hindered the Plaintiffs’ ability to raise necessary funds to



                                                  4
           Case 1:21-cv-00354-KG-LF Document 1 Filed 04/16/21 Page 5 of 9




promote their charitable causes; effectively suppressing the Plaintiffs’ First Amendment Rights.

     CAUSE OF ACTION NO. I – SUBSTANTIVE DUE PROCESS - 42 U.S.C. § 1983

         22.   Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.

         23.   The March 23, 2020, Shutdown Order compelled the closure of the physical

operations of all business and entities that the Secretary of Health deemed to be non-essential and

threatened criminal prosecution and fines for those who violate the Public Health Orders.

         24.   The Shutdown Order, and the succeeding orders issued since that time have

required that Plaintiffs’ organizations remain closed while allowing certain business and

organizations and certain sizes of business and organizations to reopen or remain open.

Defendants’ Orders constitute arbitrary, capricious, irrational and abusive conduct that interferes

with Plaintiffs’ liberty and property interests protected by the due process clause of the Fourteenth

Amendment to the United States Constitution.

         25.   The Plaintiffs have a protected liberty interest in their right to live without arbitrary

governmental interference.

         26.   The Plaintiffs have a right to protection from arbitrary action of the government.

         27.   Substantive Due Process prevents the government from engaging in conduct that

“shocks the conscious” or that interferes with the concept of ordered liberty.

         28.   Defendants’ actions constitute official policy, custom and practice of the State of

New Mexico. Defendants’ actions shock the conscience of the citizens of this State and of the

Court.

         29.   Defendants’ actions do not comport with the traditional ideas of fair play and

decency.

         30.   Plaintiffs have the right to pursue lawful employment as they shall determine and



                                                  5
         Case 1:21-cv-00354-KG-LF Document 1 Filed 04/16/21 Page 6 of 9




be free of governmental interference.

       31.     The shutdown has caused and is causing citizens of New Mexico to lose their jobs,

and/or their livelihoods.

       CAUSE OF ACTION II - PROCEDURAL DUE PROCESS - 42 U.S.C. § 1983

       32.     Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.

       33.     The Fourteenth Amendment to the United States Constitution forbids a state from

depriving anyone of life, liberty, or property without due process of law.

       34.     No due process protections have been afforded to Plaintiffs, or any citizen of New

Mexico as required by the United States Constitution of a pre-deprivation or post deprivation

process that allows for any opportunity, much less a meaningful opportunity, to be heard and

address the propriety of the government’s actions.

       35.     Neither the initial Shutdown Order, nor subsequent orders on easing of the

shutdown for some businesses and organizations, provide due process protections set forth herein.

With no process by which to appeal the shutdown orders without any explanation, the public health

orders constitute an unexplained inconsistency and is arbitrary and capricious.

       36.     All fundamental rights comprised within the term liberty, including, but not limited

to, the rights to be free from bodily restraint, the right to contract and engage in the common

occupations of life, the right to acquire useful knowledge, to worship God according to the dictates

of one’s own conscience, and to generally enjoy the privileges long associated with the rights of

free people are guaranteed substantive due process rights under the Fourteenth Amendment.

       37.     The Shutdown Order deprives Plaintiffs, and many residents of New Mexico, of

fundamental property rights without due process of law, based solely upon discretion of

Defendants, which discretion is not subject to appeal rights.



                                                 6
         Case 1:21-cv-00354-KG-LF Document 1 Filed 04/16/21 Page 7 of 9




                 VIOLATION OF EQUAL PROTECTION - 42 U.S.C. § 1983

       38.     Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.

       39.     The Equal Protection Clause requires governments to act in a rational and

nonarbitrary fashion.

       40.     Defendants’ actions in classifying businesses into “essential” and “non-essential”

are arbitrary and irrational given that there has never been such a classification of business activity

and the Defendants’ attempts to classify such categories is nothing more than ipse dixit.

       41.     Defendants’ actions are therefore a violation of the Equal Protection Clause of the

Fourteenth Amendment to the United States Constitution.

       42.     On June 5, 2020, Secretary Kunkel began easing stay restrictions on some

businesses and activities previously implemented. Said orders eased the restrictions on some

businesses, and not others engaged in identical or near identical services.

       43.     The easing of restrictions on some businesses and organizations, and not on others

of similar business or organizational structure and intent, is not rational and is an arbitrary exercise

of Defendant Kunkel’s power.

       44.     The Defendants’ orders were nothing more than an arbitrary decision-making tool

that relies on the speculations of the Defendants.

       45.     Defendants’ decision not to ease stay business closure restrictions on all businesses

impedes Plaintiffs’ fundamental right to use their private property without the government

imposing arbitrary or irrational restrictions on the use of the property.

       46.     Defendants’ actions have caused Plaintiffs to be completely deprived of the use and

control of their private property while other organizations offering similar services will be

authorized to operate under conditions that could have been met by Plaintiffs in their organizations.



                                                   7
         Case 1:21-cv-00354-KG-LF Document 1 Filed 04/16/21 Page 8 of 9




        47.     As such, Defendants’ refusal to ease the closure order relating to recreational

facilities such as Plaintiffs’, but to ease restrictions for other similarly situated organizations, will

continue to cause harm to Plaintiffs, as they will continue to be prohibited from operating their

organizations pursuant to the Shutdown Order and the subsequent public health orders.

                    VIOLATION OF THE FIRST AMENDMENT TO THE
                       CONSTITUTION OF THE UNITED STATES

        48.     Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.

        49.     Defendants’ actions have hindered the Plaintiffs’ ability to assemble and raise

necessary funds in order to promote their assembly.

        50.     The First Amendment of the U.S. Constitution protects the “right of the people

peaceably to assemble.” The Freedom of Assembly Clause was incorporated against the states in

De Jonge v. Oregon, 299 U.S. 353 (1937).

        51.     When a government practice restricts fundamental rights, it is subject to “strict

scrutiny” and can be justified only if it furthers a compelling government purpose and, even

then, only if no less restrictive alternative is available. See, e.g., San Antonio Indep. Sch. Dist. v.

Rodriguez, 411 U.S. 1, 16-17 (1973); Dunn v. Blumstein, 405 U.S. 330 (1972).

        52.     The Secretary cannot constitutionally permit commercial shoppers and others from

gathering but deny the same right to assemble for those gathering for another cause.

                                          JURY DEMAND

        Plaintiffs request a trial by a jury of twelve (12) persons.

                                     REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment in their favor, against Defendants jointly and

severally, and seek relief as follows:

A.      Declaratory Judgment that issuance and enforcement of the Shutdown Order and the


                                                   8
      Case 1:21-cv-00354-KG-LF Document 1 Filed 04/16/21 Page 9 of 9




     continuing public health orders that require businesses to remain closed is unconstitutional

     for the reasons stated herein, and that the actions of the Defendants are unlawful and

     unconstitutional;

B.   A temporary restraining order to prohibit Defendants from enforcing the public health

     orders in the arbitrary and capricious manner and fashion engaged by Defendants that keeps

     organizations like Plaintiffs closed and unable to even open under similar conditions and

     restrictions as other organizations;

C.   Preliminary and permanent injunction to prohibit Defendants from enforcing the public

     health orders in the arbitrary and capricious manner and fashion engaged by Defendants

     that keeps organizations like Plaintiffs closed and unable to even open under similar

     conditions and restrictions as other organizations;

D.   A declaration that the rights of the Plaintiffs and the citizens of New Mexico have been

     violated by the various actions of the Defendants and the said Defendants are enjoined from

     engaging in such violations and declaring them to be null and void ab initio;

E.   An award of compensatory and punitive damages, costs and expenses, including reasonable

     attorneys’ fees under 42 U.S.C. § 1983 and 1988; and,

F.   For such other relief as this Court deems appropriate.

                                               Respectfully submitted,

                                                /s/ A. Blair Dunn
                                               A. Blair Dunn, Esq.
                                               abdunn@ablairdunn-esq.com
                                               Jared R. Vander Dussen, Esq.
                                               Warba.llp.jared@gmail.com
                                               Western Agriculture, Resource
                                               and Business Law Advocates, LLP
                                               400 Gold St. SW, Suite 1000
                                               Albuquerque, NM 87102
                                               (505)750-3060; Fax (505)226-8500

                                              9
